Citation Nr: 1643611	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13 09-471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic psychoneurosis/depressive reaction.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder to include residuals of influenza with high fever.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from April 1952 to May 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The appeal was remanded by the Board in April 2016 for a videoconference hearing scheduled to take place on October 31, 2016.  The Veteran failed to appear for the scheduled hearing and his request is considered to be withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran believes that he has submitted new and material evidence to reopen his claim and states that military service aggravated his mental condition and influenza.  See Veteran's statement of March 2013.  

The Board finds that prior to further appellate review of the new and material and service connection claims, it must obtain outstanding VA and/or private records that are potentially relevant to the claims.  In an August 2010 VA treatment record, the examiner states that the Veteran was diagnosed with pneumonia the prior day.  Records prior to and subsequent to this period are absent. VA has a duty to obtain all relevant VA and Governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

VA's obligation to obtain relevant governmental records in the context of an application to reopen a previously denied claim is not contingent upon the Veteran first showing that new and material evidence has been "presented or secured."  38 U.S.C.A. § 5108.  Although 38 U.S.C.A § 5103 (f) (West 2014) provides that with regard to previously disallowed claims that "[n]othing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured," the use of the term "section" refers not to the enactment of the entirety of the VCAA, but instead to the plain meaning of the term "section" such as in 38 U.S.C.A § 5103 (f).  Stated alternatively, the provisions of 38 U.S.C.A § 5103A (c)(3), which mandate that VA obtain relevant government records are in a different section of the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To the extent new and material evidence may exist, which may in turn be "secured" within the meaning of 38 U.S.C.A. § 5108, assistance to the Veteran under the VCAA applies.  Thus, VA's duty to obtain the above-cited outstanding VA treatment records applies to the Veteran's new and material evidence claims.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide information regarding any private treatment he has received in connection with any pulmonary condition.  He should be asked to focus on treatment following service, but should also be asked about any treatment he received for these conditions before he entered service.  Attempt to obtain records referenced by the Veteran.  

2. Obtain all of the Veteran's VA treatment records and associate them with his file.

3. After completion of the foregoing and undertaking any further development deemed warranted by the record, such as scheduling the Veteran for additional VA examinations, the Veteran's new and material evidence to reopen service connection claims shall be readjudicated based on the entirety of the evidence. If any claims remains denied, the Veteran and his representative shall be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




